NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Tussing (US 2015/0115554).
Tussing discloses the first module (150) having a receptacle (148; Figs. 13, 14), and the second module (700) having an insertion part (769; Figs. 13, 14). Tussing further discloses the pressing of the second module (700) onto the first module (150) transfers the receptacle (148) in the insertion direction of the insertion axis (198; Fig. 14).
Tussing fails to disclose the pressing of the second module (700) onto the first module (150) transfers the insertion part in the insertion direction of the insertion axis.
 Regarding claim 2, Tussing (US 2015/0115554).
Tussing discloses wherein the first module (150) comprises a pressed-on locking element (300), which is moved jointly with the receptacle (148) along the insertion axis (198), and a pressed-on blocking element (500), wherein the pressed-on locking element (300), relative to the receptacle (148), is rotatable about the insertion axis (148) between a normal position and a disassembly position (para. [0093]).
500) allows a transfer of the receptacle (148) to the pressed-on position.
Regarding claim 10, Tussing (US 2015/0115554).
Tussing discloses wherein the second module (700).
Tussing fails to disclose the second module comprising a driving-in element, a guide cylinder for the driving-in element, an operating element and/or a magazine for the fastening element.
Tussing discloses the first module comprising the aforementioned elements. 
Modifying the second module of Tussing with the aforementioned elements would render the tool inoperable due to existing elements interfering with sad aforementioned elements. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731